Citation Nr: 0429870	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  01-01 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for asthma, diabetes 
mellitus, and a visual disorder, claimed as secondary to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the United States Navy from 
April 1972 to June 1974.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of May 
1999 rating decision of the VA Regional Office located in 
Lincoln, Nebraska.  The RO, in pertinent part, denied 
entitlement to service connection for asthma, diabetes 
mellitus, and a visual disorder, claimed as secondary to 
asbestos exposure.  A claim of service connection for 
coronary artery disease was granted at the RO in a December 
2002 decision, and that matter is not on appeal.  

The veteran's sworn testimony was obtained in October 1999 at 
a hearing conducted by a hearing officer at the RO, and a 
transcript is on file.  

In May 2003, the Board remanded the appeal in response to the 
veteran's request to provide testimony before a Veterans Law 
Judge at a Travel Board hearing.  However, he failed to 
report for the hearing, which had been scheduled for July 
2004.  The Board construes the request for such a hearing as 
having been withdrawn.  38 C.F.R. § 20.702(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in May 2002.

The veteran asserts entitlement to service connection for 
asthma, diabetes mellitus, and an eye disorder, secondary to 
claimed exposure to asbestos while working in the engine 
rooms for the USS TICONDEROGA.  Medical records on file show 
a long history of asthma-including hay fever noted at entry 
into service, as well as a post-service history of a 
diagnosis of chronic obstructive pulmonary disease (COPD) 
with noted history of cigarette smoking.  

There has been no medical determination as to whether the 
veteran has any X-ray findings indicative of prior asbestos 
exposure or asbestosis or interstitial pulmonary fibrosis, 
and he has not been examined in this regard.  This 
development is required by the VCAA of 2000, given the facts 
of the veteran's lengthy service in the engine rooms of at 
least one U.S. navy ship.  




VA has provided guidance for claims based on asbestos-related 
diseases in its Adjudication Procedure Manual M21-1 (Manual 
M21-1).  The guidelines recognize that exposure may be brief, 
only one or two months, or indirect as a bystander which 
seems to be consistent with the veteran's overall level of 
exposure.  As for a diagnosis of asbestosis (interstitial 
pulmonary fibrosis), the guidelines require a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

However, in the instant case, a VA examination is needed to 
determine whether or not the veteran has radiographic 
evidence of asbestos-related pleural disease, to include 
advanced diagnostic radiology to confirm any such X-ray 
findings.  It is noted in the VA guidelines that "pleural 
plaques" are among the products of asbestos fibers.  See 
generally Manual M21-1, Part VI, para. 7.21 and Part III, 
para. 5.13.  

While VA law does not create a presumption of service 
connection for asbestos-related pleural disease, a VA 
examination in needed to comply with VCAA, as the record 
requires competent medical evidence relating any current 
asbestos fining to the veteran's prior service. 

The Board cautions that the scheduled VA examination must be 
conducted with full access to the appellant's claims file and 
service medical and personnel record.  See, e.g., 38 C.F.R. § 
4.1 (2003). ("It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.") See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)). 

Accordingly, further development is warranted. Such 
development requires a comprehensive contemporaneous VA 
special respiratory examination during the course of which 
the veteran's claims file will be available for review.

The Board additionally notes that the March 2000 VA general 
medical examination report appears to associate the veteran's 
decreased visual acuity with his demonstrated diagnosis of 
diabetes mellitus, type II.  However, with no VA visual 
examination and medical etiology opinion, the record is 
inadequately developed as to this inherently medical issue.  

Similarly, a determination should be made as to whether the 
veteran had any duty in the Republic of Vietnam within 38 
C.F.R. § 3.307(a)(6)(iii), so as to allow service connection 
for diabetes mellitus, a secondary to any presumed exposure 
to agent orange.  The Board notes that diabetes mellitus, 
type II, is a disease associated with exposure to certain 
herbicide agents and is listed at 38 C.F.R. § 3.309(e).  
Diabetes mellitus, type II, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during such period of service.  38 C.F.R. § 3.307(a) (2003).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  However, service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).  

The RO has not considered this necessary aspect of the claim 
of service connection for diabetes mellitus, type II-a 
disorder specifically listed and presumptive at 38 C.F.R. § 
3.309(e).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:




1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 ,§ 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information. 38 U.S.C.A. § 5103(a) and 
(b) (West 2003).  

3. The VBA AMC should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for respiratory disorders, 
diabetes mellitus type II, and any eye 
disorder since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence, including 
Dr. Baca (1977) as referenced to at his 
personal hearing in October 1999.  

The veteran should also be asked whether 
or not he had any service in the Republic 
of Vietnam, including service in the 
waters offshore, or other service in 
other locations, where such service 
involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

All identified private treatment records 
should be requested directly from the 
healthcare providers, and the VBA AMC 
should verify any service in Vietnam.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Omaha VA Medical 
Center.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.

4. If the VBA AMC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim. VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5. The VBA AMC should arrange for a VA 
special respiratory, and any other 
examination by an appropriate medical 
specialist(s), including on a fee basis 
if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any respiratory 
disorders found present, particularly 
asbestosis, as well as asthma, and 
diabetes mellitus and any visual 
disorder.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s). Any further indicated 
special studies must be conducted.

The respiratory specialist must be 
requested to address the following 
medical issues: 

Is it at least as likely as not that any 
respiratory disorder(s) found on 
examination including asbestosis is/are 
due to service on any basis including 
claimed exposure to asbestos?

In view of the nature and extent of any 
current findings, to include on chest x- 
ray studies, is it at least as likely as 
not that the veteran was in fact exposed 
to asbestos in service, and/or after 
service?

Was any preexisting hay fever and or 
asthma aggravated in service? 

The etiology of the veteran's diabetes 
mellitus should be determined, as well as 
any visual defect or disorder or 
"deterioration."  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale-with reference to the 
documented service and post-service 
clinical history.  



6. Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated. Stegall v. West, 
11 Vet. App. 268 (1998).

7. After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for asthma, diabetes 
mellitus and a visual disorder, claimed 
as secondary to exposure to asbestos.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial. 38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
























